Citation Nr: 1120829	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had verified active service from May 1944 to March 1946, January 1947 to January 1950, and July 1955 to July 1964.  He died in August 2007, and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran died in August 2007, and the death certificate lists the immediate, and sole, cause of death as primary dementia; the death certificate did not list any significant conditions contributing to death.  

2.  There is no competent evidence to show that the Veteran's death from dementia was due to any disability that was incurred in service from May 1944 to March 1946, January 1947 to January 1950, and July 1955 to July 1964, or was otherwise related to service.  

3.  The Veteran's service-connected disability at the time of his death was schizoaffective reaction, evaluated as 100 percent disabling, and the service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's fatal primary dementia was not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2007 and in September 2010.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The Appellant was notified of the provision for the effective date of the claim.  Notice as to the degree of disability assignable was not given as it is irrelevant in the claim, and as, the claim is denied, there can be no possibility of any prejudice to the Appellant with respect to any defect in the VCAA notice, pertaining to the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the condition, if any, for which a veteran was service-connected at the time of his death).

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case, dated in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service records, VA records, and the death certificate.  At the time of his death, the Veteran was residing in a nursing home.  



In September 2010, the RO requested the Appellant either to obtain the records of the nursing home herself or to authorize VA to obtain the records on her behalf, but the Appellant did not respond to the RO's request.  And the Appellant has not identified any additionally available evidence such as private medical records for consideration in her appeal.

In September 2010, the RO also notified the Appellant that the Veteran's VA records from San Juan, dated from January 1964 to September 1990, were not obtained as the records were unavailable.  

VA has conducted a medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In July 2008, in November 2010, and in January 2011, VA examiners (a physician, physician's assistant, and psychiatrist, respectively) reviewed the file and furnished an opinion relevant to the Veteran's cause of death.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDI NGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



7
When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).



Facts

The Veteran served on active duty from May 1944 to March 1946, January 1947 to January 1950, and July 1955 to July 1964, and the death certificate lists the immediate, and sole, cause of death as primary dementia of years' duration.  On the death certificate, for other significant conditions contributing to death, but not resulting in the underlying cause of death, there were no conditions listed.  No autopsy was performed.  The Veteran died while residing in a nursing home.  Records of the nursing home were sought, but not obtained.

At the time of the Veteran's death, service connection was in effect for schizoaffective reaction, rated 100 percent disabling, effective from July 1964.  

The Appellant asserts that the Veteran's death from dementia had its onset during service on account of his schizophrenia that arose during service.  She apparently maintains that the two conditions are related to each other.  

The service treatment records do not show any complaint, diagnosis, or treatment for primary dementia.  Rather, the Veteran was treated for a psychosis, which was diagnosed as schizoaffective depression, which was manifested by muteness, immobility, regressive, dilapidated and withdrawn behavior, seclusiveness, and apparent auditory hallucinations.  

After service, VA medical records show treatment for a variety of ailments, including schizophrenia disorder, schizoaffective disorder, vascular dementia, coronary artery disease, bronchial asthma, gastroesophageal reflux disease, peripheral neuropathy, diabetes mellitus, hypertension, and eye and ear impairments.  



Records in 1993 and 1994 note chronic schizophrenia by history.  Records in January 1995 show a diagnosis of multi-infarct dementia.  In June 1994, an MRI indicated ischemic changes.  In September 1995, the Veteran was diagnosed with severe dementia and schizophrenia by history.  

In July 2002, the Veteran was seen with a history of schizophrenia and a more recent history of depression and vascular dementia.  In July 2003, the diagnoses were schizophrenia, residual type, depression, vascular dementia, and delirium.  In December 2003, the diagnoses were vascular dementia versus age-related cognitive decline with delusions, and residual schizophrenia.  In April 2005, the Veteran was placed in a nursing home and his primary diagnosis was vascular dementia.  The Veteran died in August 2007, while still residing in a nursing home.  

In July 2008, a VA examining physician reviewed the claims file and expressed the opinion that the Veteran's cause of death, primary dementia, was less likely than not associated with or caused by service-connected schizophrenic reaction and that the cause of death was more likely related to an underlying vascular disease.  The VA examiner noted that the testing performed to obtain the diagnosis of vascular dementia was not of record.  

In November 2010, a VA examining physician's assistant reviewed the claims file and expressed the opinion that the Veteran's death was related to primary dementia, noting that the diagnosis of Alzheimer's dementia was made as far back as 1995 and that such a condition was known to be a progressive form of dementia eventually resulting in death.  The examiner added that there had been no new evidence added to the file since the previous medical opinion to support the Appellant's claim, which was without medical basis.  The examiner also stated that schizophrenia did not contribute to the cause of death.  



In January 2011, a VA examining psychiatrist reviewed the claims file and expressed the opinion that to a reasonable degree of medical certainty the weight of the evidence favored a finding that the Veteran's schizophrenia symptoms did not cause or contribute to the Veteran's death.  

The VA examiner stated that the Veteran's death was more likely than not caused by one of the common sequelae of a progressive neurodegenerative disorder, whether cerebral vascular disease or Alzheimer's disease.  The VA examiner stated that symptoms of schizophrenia had been in partial remission for some years and were not an important part of the clinical picture at the time of the Veteran's death.  

The VA examiner discussed the meaning of "residual schizophrenia," which appeared in treatment records in 2003, stating that it was equivalent to partial remission.  He noted that records showed that by 2005 the Veteran's schizophrenia was no longer the dominant clinical issue.  The VA examiner also discussed the Veteran's progressive neurodegenerative disorder, characterized by cerebral vascular disease evident on a January 1995 CT scan and an MRI study in June 1994.  An additional symptom of cerebral vascular disease was dementia, and vascular dementia was diagnosed repeatedly in the file.  The VA examiner noted that "primary dementia" as listed on the death certificate was often used synonymously with Alzheimer's disease, but may include dementia from other causes, such as vascular dementia with which the Veteran was diagnosed.  

Analysis

The competent evidence of record does not relate the Veteran's death to his period of service, and there is no competent evidence that the Veteran's fatal primary dementia was related to any disability that was incurred in or aggravated during service.  


The three medical opinions relevant to this issue, and whether the service-connected schizoaffective reaction disability was related to the cause of death, were unfavorable to the Appellant's claim.  There are no other competent opinions of record addressing the question of a nexus or causation.

On its face, the death certificate does not indicate that any service-connected disability was a principal or contributory cause of death.  Moreover, service treatment records do not show any dementia to which the cause of death might be related.  It is further noted that an autopsy was not performed and that there are no records from the Veteran's nursing home (i.e., terminal records) to show that the Veteran's fatal illness was related to his period of service or to any service-connected disability.  

To the extent that the Appellant has expressed the opinion that the Veteran's death was caused by his service-connected mental condition, where as here the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.







In this case, the cause of death cannot be determined by the Appellant's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the Veteran's death.

Where, as here, a lay opinion on the cause of the Veteran's death is not competent evidence, competent medical evidence is required to substantiate the claim.  For this reason, the Board rejects the Appellant's opinion as competent evidence to substantiate the claim that the cause of the Veteran's death was related to or a result of a service-connected disability.  

Although the Appellant is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's death to an injury, disease or event in service or to a service-connected disability.

The competent evidence against the claim consists of the three medical opinions of VA examiners, as previously discussed, who in consideration of the facts presented in the record expressed the opinion that the Veteran's service-connected disability did not contribute to his death.






As the Board may consider only independent competent evidence to support its finding, where a lay opinion in this case is not competent evidence, and as the competent evidence does not support a finding that the Veteran's death was due to an injury or disease or event in service or that the service-connected schizoaffective reaction disability contributed to his death, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


